DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on September 8, 2021 in response to the previous Non-Final Office Action (06/08/2021) is acknowledged and has been entered.
	Claims 1 – 20 are currently pending.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Objection to Drawings

Response to Arguments
Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive. 
Applicant submits that (1) Ouyang teaches a Bayer array that is different from the “2PD full-pixel dual-core technology” of the instant application (see Remarks p. 12); (2) Ouyang teaches a different number of full-pixel dual-core focusing sub-pixels than the instant application (see Remarks p. 12); and (3) Ouyang fails to disclose that the IR component can be a full-pixel dual-core focusing sub-pixel (see Remarks p. 12).
Examiner respectfully disagrees.

Regarding argument (2), Ouyang teaches a first 4x4 pixel formed of subpixels in the second and third row and first and second column: Gb,B,R,Gr and a second 4x4 pixel formed of subpixels in the second and third row and third and fourth column: Gb/W, B/W, R, Gr (see fig. 3). Thus, Ouyang teaches 8 full-pixel dual-core focusing sub-pixels.
Regarding argument (3), Ouyang teaches the preset subpixel being a Gb/W or B/W pixel, i.e. being covered with a filter passing white light receives R, G, B and IR light because the white filter has a transmission window from the red into the infrared range (fig. 3; ¶32).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Although Applicant filed a new title, it is still not descriptive. The following title is suggested: IMAGE SENSOR INCLUDING DUAL-CORE PIXEL ARRAY AND MOBILE TERMINAL.
Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 07/12/2021 and 09/29/2021. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication CN108271012 (hereinafter Zhao) in view of Ouyang (US 2018/0316845).
	Regarding claim 1, Zhao discloses an image sensor, comprising: a pixel array, wherein the pixel array comprises a preset quantity of pixel units arranged in a predetermined manner, and the pixel unit comprises a first pixel and a second pixel adjacent to the first pixel (Tables 1 and 2 shows each pixel point may contain RGBG components); the first pixel comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel (¶26: Tables 1 and 2 shows each pixel point may contain RGBG components), and the second pixel comprises a green sub-pixel, a preset sub-pixel, and at least one of a red sub-pixel and a blue sub-pixel (¶29, 33, 35, 39: table 3; multiple pixels; one of the G components is replaced with an IR component); and the preset sub-IR and green bands in a same subpixel). Zhao fails to explicitly disclose both the first pixel and the second pixel are full-pixel dual-core focusing pixels, and each of the first pixel and the second pixel comprises four full-pixel dual-core focusing sub-pixels.
	In the same field of endeavor, Ouyang teaches a dual-core focusing image sensor wherein each micro lens (in FIG. 1, circles represent micro lenses) corresponds to one photosensitive pixel, and each photosensitive pixel has two photodiodes. In an imaging process, values of “1” and “2” are added to obtain a single-component pixel value. In a focusing process, the values of “1” and “2” are read respectively, and a driving force and a driving direction of the lens can be determined by calculating a phase difference between the values of “1” and “2” (figs. 1-2; ¶26). In light of the teaching of Ouyang, it would have been obvious to one of ordinary skill in the art to use Ouyang’s dual-core configuration in Zhao’s system because an artisan of ordinarily skill would recognize that this would result in effectively improving a focusing speed in low light environment, while ensuring an accuracy of color reduction of an image.

	Regarding claim 2, Zhao in view of Ouyang disclose all of the aforementioned limitations of claim 1. Zhao also teaches wherein a position of the preset sub-pixel in the second pixel is the same as a position of the red sub-pixel, the green sub-pixel, or the blue sub-pixel in the first pixel (¶29, 33, 35, 39: table 3; multiple pixels; one of the G components is replaced with an IR component); or a position of the preset sub-pixel in 

Regarding claim 3, Zhao in view of Ouyang disclose all of the aforementioned limitations of claim 2. Zhao also teaches wherein the pixel unit comprises one second pixel and at least one first pixel (¶29, 33, 35, 39: table 2, 3; multiple pixels; one of the G components is replaced with an IR component).

Regarding claim 11, Zhao in view of Ouyang disclose all of the aforementioned limitations of claim 1. Zhao also teaches wherein the image sensor is a complementary metal oxide semiconductor (CMOS) image sensor, a charge-coupled device (CCD) image sensor, or a quantum thin-film image sensor (¶22: the image sensor can be classified into two types: CCD (Charge Coupled Device) and CMOS).

Claim 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication CN108271012 (hereinafter Zhao) in view of Ouyang (US 2018/0316845) in view of Applicant’s Admitted Prior Art in US 2021/0144323 (hereinafter AAPA).
Regarding claim 6, Zhao in view of Ouyang disclose all of the aforementioned limitations of claim 1. The combination also teaches wherein the preset sub-pixel is an RGB component of a specified number of pixels, one of the RGB components is replaced with an infrared component; IR and green bands in a same subpixel; thus the IR and blue bands could be in the same pixel); and the preset sub-pixel comprises a photodiode (Ouyang fig. 2: 10/12), a first color filter (Ouyang fig. 2: 21/22), and a micromirror (Ouyang fig. 2: 31/32),  that are stacked in order, wherein the first color filter comprises a blue filter and an infrared filter (Ouyang fig. 2; Zhao see above limitation). The combination fails to explicitly disclose a semiconductor layer, a metal layer, a photodiode, a first color filter, and a micromirror that are stacked in order.
	In the same field of endeavor, AAPA teaches a semiconductor layer, a metal layer, a photodiode, a first color filter, and a micromirror that are stacked in order (fig. 1b, 1d). In light of the teaching of AAPA, it would have been obvious to one of ordinary skill in the art to use AAPA’s configuration in Zhao-Ouyang system because an artisan of ordinarily skill would recognize that this would result in a complete image sensor array.

Regarding claim 7, Zhao in view of Ouyang disclose all of the aforementioned limitations of claim 1. The combination also teaches wherein the preset sub-pixel is used to receive a green band and an infrared band (Zhao ¶35,44-45; Table 5: an RGB component of a specified number of pixels, one of the RGB components is replaced with an infrared component; IR and green bands in a same subpixel; thus the IR and blue bands could be in the same pixel); and the preset sub-pixel comprises a photodiode (Ouyang fig. 2: 10/12), a first color filter (Ouyang fig. 2: 21/22), and a 31/32),  that are stacked in order, wherein the first color filter comprises a green filter and an infrared filter (Ouyang fig. 2; Zhao see above limitation). The combination fails to explicitly disclose a semiconductor layer, a metal layer, a photodiode, a first color filter, and a micromirror that are stacked in order.
	In the same field of endeavor, AAPA teaches a semiconductor layer, a metal layer, a photodiode, a first color filter, and a micromirror that are stacked in order (fig. 1b, 1d). In light of the teaching of AAPA, it would have been obvious to one of ordinary skill in the art to use AAPA’s configuration in Zhao-Ouyang system because an artisan of ordinarily skill would recognize that this would result in a complete image sensor array.

Regarding claim 8, Zhao in view of Ouyang disclose all of the aforementioned limitations of claim 1. The combination also teaches wherein the preset sub-pixel is used to receive a red band and an infrared band (Zhao ¶35,44-45; Table 5: an RGB component of a specified number of pixels, one of the RGB components is replaced with an infrared component; IR and green bands in a same subpixel; thus the IR and blue bands could be in the same pixel); and the preset sub-pixel comprises a photodiode (Ouyang fig. 2: 10/12), a first color filter (Ouyang fig. 2: 21/22), and a micromirror (Ouyang fig. 2: 31/32),  that are stacked in order, wherein the first color filter comprises a red filter and an infrared filter (Ouyang fig. 2; Zhao see above limitation). The combination fails to explicitly disclose a semiconductor layer, a metal layer, a photodiode, a first color filter, and a micromirror that are stacked in order.


Regarding claim 9, Zhao in view of Ouyang disclose all of the aforementioned limitations of claim 1. The combination also teaches wherein the preset sub-pixel is used to receive a red band, a green band, a blue band and an infrared band (Zhao ¶35,44-45; Table 5: an RGB component of a specified number of pixels, one of the RGB components is replaced with an infrared component; IR and green bands in a same subpixel; thus the IR and blue bands could be in the same pixel); and the preset sub-pixel comprises a photodiode (Ouyang fig. 2: 10/12), a first color filter (Ouyang fig. 2: 21/22), and a micromirror (Ouyang fig. 2: 31/32),  that are stacked in order, wherein the first color filter comprises a red filter, a green filter, a blue filter and an infrared filter (Ouyang fig. 2; Zhao see above limitation). The combination fails to explicitly disclose a semiconductor layer, a metal layer, a photodiode, a first color filter, and a micromirror that are stacked in order.
	In the same field of endeavor, AAPA teaches a semiconductor layer, a metal layer, a photodiode, a first color filter, and a micromirror that are stacked in order (fig. 1b, 1d). In light of the teaching of AAPA, it would have been obvious to one of ordinary skill in the art to use AAPA’s configuration in Zhao-Ouyang system because an artisan 

Regarding claim 10, Zhao in view of Ouyang disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the red sub-pixel comprises a semiconductor layer, a metal layer, a photodiode, a red filter, and a micromirror that are stacked in order; the green sub-pixel comprises a semiconductor layer, a metal layer, a photodiode, a green filter, and a micromirror that are stacked in order; and the blue sub-pixel comprises a semiconductor layer, a metal layer, a photodiode, a blue filter, and a micromirror that are stacked in order..
	In the same field of endeavor, AAPA teaches a semiconductor layer, a metal layer, a photodiode, a first color filter, and a micromirror that are stacked in order (fig. 1b, 1d). In light of the teaching of AAPA, it would have been obvious to one of ordinary skill in the art to use AAPA’s configuration in Zhao-Ouyang system because an artisan of ordinarily skill would recognize that this would result in a complete image sensor array.

Claim 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication CN108271012 (hereinafter Zhao) in view of Ouyang (US 2018/0316845) in view of Takamiya (US 2016/0255267).
Regarding claim 12, Zhao in view of Ouyang disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose a lens module; a drive module configured to drive movement of the lens module; a filter module disposed 
In the same field of endeavor, Takamiya teaches an imaging device (camera) 100 with an image forming optical system including a first lens group 101, a second lens group 103, a third lens group 105, and an optical low pass filter 106, imaging element 107, a zoom actuator 111, a focus actuator 114, an imaging element driving circuit 124, an image processing circuit 125, a focus driving circuit 126, a zoom driving circuit 129 and a display device 131 (fig. 1; ¶34) In light of the teaching of Takamiya, it would have been obvious to one of ordinary skill in the art to use Takamiya’s configuration in Zhao-Ouyang system because an artisan of ordinarily skill would recognize that this would result in a complete camera imaging system.

Regarding claim 13, Zhao in view of Ouyang in view of Takamiya disclose all of the aforementioned limitations of claim 12. Takamiya also teaches wherein the filter module is capable of allowing light with a wavelength of 380nm tol100nm to pass (fig. 1: optical low pass filter 106).

Regarding claim 14, Zhao in view of Ouyang in view of Takamiya disclose all of the aforementioned limitations of claim 12. Zhao also teaches wherein a position of the preset sub-pixel in the second pixel is the same as a position of the red sub-pixel, the green sub-pixel, or the blue sub-pixel in the first pixel (¶29, 33, 35, 39: table 3; multiple pixels; one of the G components is replaced with an IR component); or a position of the 

Regarding claim 15, Zhao in view of Ouyang in view of Takamiya disclose all of the aforementioned limitations of claim 14. Zhao also teaches wherein the pixel unit comprises one second pixel and at least one first pixel (¶29, 33, 35, 39: table 2, 3; multiple pixels; one of the G components is replaced with an IR component).

Claim 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication CN108271012 (hereinafter Zhao) in view of Ouyang (US 2018/0316845) in view of Takamiya in view of Applicant’s Admitted Prior Art in US 2021/0144323 (hereinafter AAPA).
Regarding claim 18, Zhao in view of Ouyang in view of Takamiya disclose all of the aforementioned limitations of claim 12. The combination also teaches wherein the preset sub-pixel is used to receive a blue band and an infrared band (Zhao ¶35,44-45; Table 5: an RGB component of a specified number of pixels, one of the RGB components is replaced with an infrared component; IR and green bands in a same subpixel; thus the IR and blue bands could be in the same pixel); and the preset sub-pixel comprises a photodiode (Ouyang fig. 2: 10/12), a first color filter (Ouyang fig. 2: 21/22), and a micromirror (Ouyang fig. 2: 31/32),  that are stacked in order, wherein the 
	In the same field of endeavor, AAPA teaches a semiconductor layer, a metal layer, a photodiode, a first color filter, and a micromirror that are stacked in order (fig. 1b, 1d). In light of the teaching of AAPA, it would have been obvious to one of ordinary skill in the art to use AAPA’s configuration in Zhao-Ouyang system because an artisan of ordinarily skill would recognize that this would result in a complete image sensor array.

Regarding claim 19, Zhao in view of Ouyang in view of Takamiya disclose all of the aforementioned limitations of claim 12. The combination also teaches wherein the preset sub-pixel is used to receive a green band and an infrared band (Zhao ¶35,44-45; Table 5: an RGB component of a specified number of pixels, one of the RGB components is replaced with an infrared component; IR and green bands in a same subpixel; thus the IR and blue bands could be in the same pixel); and the preset sub-pixel comprises a photodiode (Ouyang fig. 2: 10/12), a first color filter (Ouyang fig. 2: 21/22), and a micromirror (Ouyang fig. 2: 31/32),  that are stacked in order, wherein the first color filter comprises a green filter and an infrared filter (Ouyang fig. 2; Zhao see above limitation). The combination fails to explicitly disclose a semiconductor layer, a metal layer, a photodiode, a first color filter, and a micromirror that are stacked in order.
	In the same field of endeavor, AAPA teaches a semiconductor layer, a metal layer, a photodiode, a first color filter, and a micromirror that are stacked in order (fig. 

Regarding claim 20, Zhao in view of Ouyang in view of Takamiya disclose all of the aforementioned limitations of claim 12. The combination also teaches wherein the preset sub-pixel is used to receive a red band and an infrared band (Zhao ¶35,44-45; Table 5: an RGB component of a specified number of pixels, one of the RGB components is replaced with an infrared component; IR and green bands in a same subpixel; thus the IR and blue bands could be in the same pixel); and the preset sub-pixel comprises a photodiode (Ouyang fig. 2: 10/12), a first color filter (Ouyang fig. 2: 21/22), and a micromirror (Ouyang fig. 2: 31/32),  that are stacked in order, wherein the first color filter comprises a red filter and an infrared filter (Ouyang fig. 2; Zhao see above limitation). The combination fails to explicitly disclose a semiconductor layer, a metal layer, a photodiode, a first color filter, and a micromirror that are stacked in order.
	In the same field of endeavor, AAPA teaches a semiconductor layer, a metal layer, a photodiode, a first color filter, and a micromirror that are stacked in order (fig. 1b, 1d). In light of the teaching of AAPA, it would have been obvious to one of ordinary skill in the art to use AAPA’s configuration in Zhao-Ouyang system because an artisan of ordinarily skill would recognize that this would result in a complete image sensor array.

Allowable Subject Matter
Claims 4 – 5 and 16 – 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698